 

Exhibit 10.1

FOURTH AMENDMENT TO

AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT

 

This Fourth Amendment to Amended and Restated Revolving Credit and Security
Agreement (the “Amendment”) is made as of this 26 day of June, 2020 by and among
SMTC Corporation, a Delaware corporation (“SMTC”), SMTC Manufacturing
Corporation of California, a California corporation (“SMTC California”), SMTC
Mex Holdings, Inc., a Delaware corporation (“SMTC Mex”), HTM Holdings, Inc., a
Delaware corporation (“HTM”), MC TEST SERVICE, INC., a Florida corporation (“MC
Test”), MC ASSEMBLY INTERNATIONAL LLC, a Delaware limited liability company (“MC
Assembly International”), MC ASSEMBLY LLC, a Delaware limited liability company
(“MC Assembly” and together with SMTC, SMTC California, SMTC Mex, HTM, MC Test,
and MC Assembly International, and each other Person joined hereto as a borrower
from time to time, each a “Borrower” and collectively the “Borrowers”), the
financial institutions which are now or which hereafter become a party to the
Credit Agreement (each a “Lender” and collectively, the “Lenders”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for the Lenders (in such capacity, the
“Agent”).

 

BACKGROUND

 

A.On November 8, 2018, Borrowers, Lenders and Agent entered into, inter alia, a
certain Amended and Restated Revolving Credit and Security Agreement (as same
has been or may be amended, modified, supplemented, renewed, extended, replaced
or substituted from time to time, the “Credit Agreement”) to reflect certain
financing arrangements between the parties thereto.

 

B.The Borrowers have requested, and the Agent and the Lenders have agreed,
subject to the terms and conditions of this Amendment, to modify certain
definitions, terms and provisions of the Credit Agreement.

 

NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

 

1.Definitions.

 

(a)Interpretation.  All capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.  In the case of a
direct conflict between the provisions of the Credit Agreement and the
provisions of this Amendment, the provisions of this Amendment shall govern and
control.

 

 

 

 

--------------------------------------------------------------------------------

2.Amendment.  

(a)Section 1.2 of the Credit Agreement is hereby amended by adding the following
defined term in the proper alphabetical order:

Fourth Amendment" means that certain Fourth Amendment to Amended and Restated
Revolving Credit and Security Agreement, dated as of June 26, 2020, by and among
the Loan Parties, the Lenders party thereto and the Agents.

Fourth Amendment Effective Date" shall mean June 26, 2020.

 

(b)The definition of “Consolidated EBITDA” in Section 1.2 of the Credit
Agreement is hereby amended by (i) deleting the “and” at the end of clause
(xvii) thereof, (ii) adding “and” to the end of clause (xviii) thereof, and
(iii) adding new clauses (xix) and (xx) thereto as follows:

(xix)     non-recurring labor costs, temporary employee bonuses to reduce
absenteeism, personal protective equipment costs, facility sanitization costs,
and excess freight and logistics costs, in an aggregate amount not to exceed (A)
$200,000 for the Fiscal Quarter ended March 31, 2020, and (B) $1,000,000 for the
Fiscal Quarter ending June 30, 2020; and

(xx)     restructuring and severance charges, accruals and reserves in
connection with permanent headcount reductions, in an aggregate amount not to
exceed (A) $844,000 with respect to employees at the Zacatecas, Mexico facility
and (B) $156,000 with respect to corporate selling, general and administrative
employees, in each case, for the period from June 1, 2020, to and including July
31, 2020.

(c)The definition of “Permitted Purchase Money Indebtedness” in Section 1.2 of
the Credit Agreement is hereby amended by amending and restating the following
definition:

Permitted Purchase Money Indebtedness” shall mean as of any date of
determination, Indebtedness (other than the Obligations, but including
Capitalized Lease Obligations) incurred to finance the acquisition of any fixed
or tangible assets secured by a Lien permitted under clause (e) of the
definition of "Permitted Liens"; provided that (a) such Indebtedness is incurred
within 20 days after such acquisition, except with respect to financing provided
by Mazuma Capital Corp for any such fixed or tangible assets acquired prior to
the Fifth Amendment Effective Date, (b) such Indebtedness when incurred shall
not exceed the purchase price of the asset financed and (c) the aggregate
principal amount of all such Indebtedness shall not exceed $3,750,000 at any
time outstanding.

 

3.Representations and Warranties.  Each Borrower hereby:

 

(a)reaffirms all representations and warranties made to Agent and Lenders under
the Credit Agreement and all of the Other Documents and confirms that all are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any

2

 

--------------------------------------------------------------------------------

representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof as if made on and
as of the date hereof, except for representations and warranties which related
exclusively to an earlier date, which shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of such earlier date;

 

(b)reaffirms all of the covenants contained in the Credit Agreement, covenants
to abide thereby until all Advances, Obligations and other liabilities of
Borrowers to Agent and Lenders under the Credit Agreement of whatever nature and
whenever incurred, are satisfied and/or released by Agent and Lenders;

 

(c)represents and warrants that no Default or Event of Default has occurred and
is continuing under the Credit Agreement or any of the Other Documents;

 

(d)represents and warrants that it has the authority and legal right to execute,
deliver and carry out the terms of this Amendment, that such actions were duly
authorized by all necessary corporate action and that the officers executing
this Amendment on its behalf were similarly authorized and empowered, and that
this Amendment does not contravene any provisions of its articles of
incorporation, bylaws or other formation documents, or of any contract or
agreement to which it is a party or by which any of its properties are bound;
and

 

(e)represents and warrants that this Amendment and all assignments, instruments,
documents, and agreements executed and delivered in connection herewith are
valid, binding and enforceable in accordance with their respective terms except
as such enforceability may be limited by equitable principles or any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

 

4.Conditions Precedent/Effectiveness Conditions.  This Amendment shall be
effective upon:

 

(a)execution and delivery of this Amendment by all parties hereto;

 

(b)payment of an amendment fee to Agent in the amount of Fifty Thousand Dollars
($50,000), which Borrowers acknowledge was fully earned and payable upon
execution of this Amendment;

 

(c)receipt by Agent of an executed copy of the Amendment No. 5 to Financing
Agreement, in form and substance reasonably satisfactory to Agent;

 

(d)on the date of this Amendment and after giving effect hereto, no Default or
Event of Default shall exist or shall have occurred and be continuing.

 

5.Further Assurances.  Borrowers hereby agree to take all such actions and to
execute and/or deliver to Agent and Lenders all such documents, assignments,
financing statements and other documents, as Agent and Lenders may reasonably
require from time to time, to effectuate and implement the purposes of this
Amendment.

3

 

--------------------------------------------------------------------------------

 

6.[Reserved].

 

7.Payment of Expenses.  Borrowers shall pay or reimburse Agent and Lenders for
their reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.

 

8.Reaffirmation of Credit Agreement.  Except as modified by the terms hereof,
all of the terms and conditions of the Credit Agreement, as amended, and all of
the Other Documents are hereby reaffirmed and shall continue in full force and
effect as therein written.

 

9.Acknowledgment of Guarantors.  By execution of this Amendment, each Guarantor
hereby covenants and agrees that each of its respective Amended and Restated
Guaranty and Suretyship Agreements, dated November 8, 2018, shall remain in full
force and effect and shall continue to cover the existing and future Obligations
of Borrowers to Agent and Lenders.

 

10.Miscellaneous.  

 

(a)Third Party Rights.  No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.

 

(b)Headings.  The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

 

(c)Modifications.  No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.

 

(d)Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.

 

(e)Counterparts.  This Amendment may be executed in any number of counterparts
and by facsimile or electronic transmission, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Any signature to this Amendment
delivered by a party by facsimile or other electronic means of transmission
shall be deemed to be an original signature hereto.

 

[Remainder of Page Intentionally Left Blank]

 

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

LOAN PARTIES:

SMTC CORPORATION

 

By:

Name:Edward Smith

Title:President and Chief Executive Officer

 

SMTC MANUFACTURING CORPORATION OF CALIFORNIA

 

By:

Name:Edward Smith

Title:President and Chief Executive Officer

 

SMTC MEX HOLDINGS INC.

 

By:

Name:Edward Smith

Title:Chief Executive Officer

 

HTM HOLDINGS, INC.

 

By:

Name:Edward Smith

Title:Chief Executive Officer

 

MC TEST SERVICE, INC.

 

By:

Name:Edward Smith

Title:Chief Executive Officer

 

MC ASSEMBLY INTERNATIONAL LLC

 

By:

Name:Edward Smith

Title:Chief Executive Officer

 

 

 

[Signature Page to FOURTH Amendment to amended and restated Revolving Credit and
Security Agreement]

S-1





--------------------------------------------------------------------------------

 

 

MC ASSEMBLY LLC

 

By:

Name:Edward Smith

Title:Chief Executive Officer




[Signature Page to FOURTH Amendment to amended and restated Revolving Credit and
Security Agreement]

S-2





--------------------------------------------------------------------------------

 

AGENT AND LENDERS:PNC BANK, NATIONAL ASSOCIATION,

  as Agent and Lender

 

By:__________________________________

Name: Jason T. Sylvester

Title: Vice President

 

 

 

 

[Signature Page to FOURTH Amendment to amended and restated Revolving Credit and
Security Agreement]

S-3



